Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I and Species III in the reply filed on March 17, 2021, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-18, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bauer (3,139,879) which shows all of the claimed limitations.  Bauer shows: 
1. (Previously presented) A portable handheld ceramic tile infrared burner comprising: a ceramic tile 18 infrared burner assembly (see figures); a handle (col. 4, lines 71-72; also elements 17,80 are capable of functioning as handles) for maneuvering the ceramic tile infrared burner assembly during use (capable of performing this function); and a gas supply line 92 for connecting to a gas source 12.  
2. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, wherein the handle and gas supply line are integrated such that the gas supply line serves as the handle for maneuvering the ceramic tile infrared burner assembly during use (capable of performing this function).  
3. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, further comprising a heat shield 22,34 disposed between the ceramic tile infrared burner assembly and the handle (fig. 4).  
7. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, further comprising an on/off valve 86 to allow or prevent gas flow.  
8. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, further comprising a gas adjustable or nonadjustable regulator 86.  
9. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, further comprising a housing 22 that at least partially encloses the ceramic tile infrared burner assembly (fig. 4).  
10. (Previously presented) The portable handheld ceramic tile infrared burner of claim 9, wherein the handle is secured to the housing (fig. 4).  
11. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, wherein the gas supply line is configured to connect to a disposable or refillable gas cylinder 12 (fig. 4).  
12. (Previously presented) The portable handheld ceramic tile infrared burner of claim 11, wherein the gas supply line is angled relative to the ceramic tile infrared burner assembly to prevent tilting the disposable or refillable gas cylinder (fig. 2).  
13. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, wherein the gas supply line is configured to connect to a natural gas line (capable of performing this function).  
14. (Previously presented) The portable handheld ceramic tile infrared burner of claim 1, further comprising a hanger 82.  
15. (Previously presented) A portable handheld ceramic tile infrared burner comprising: a ceramic tile infrared burner assembly at least partially enclosed in a housing; a handle for maneuvering the ceramic tile infrared burner assembly during use; and a gas supply line for connecting to a gas source (see previous claims).  
(see previous claims).  
17. (Previously presented) The portable handheld ceramic tile infrared burner of claim 15, wherein the housing comprises a back piece, a bottom piece, a face plate and a hanger (see figures).  
18. (Previously presented) The portable handheld ceramic tile infrared burner of claim 15, wherein the housing comprises one or more heat shields (see previous claims).  
22. (New) The portable handheld ceramic tile infrared burner of claim 17, wherein the bottom piece of the housing has an integrated heat shield (see previous claims).  
24. (New) The portable handheld ceramic tile infrared burner of claim 15, wherein the ceramic tile infrared burner assembly comprises a burner casing 22, an air/gas mix tube 24, a baffle 26, one or more ceramic tiles 18, and a heat resistant metal net 52.  
25. (New) The portable handheld ceramic tile infrared burner of claim 15, further comprising a gas adjustable or nonadjustable regulator (see previous claims).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer (3,139,879) which discloses substantially all of the claimed limitations.  
Nevertheless, Bauer fails to specifically recite foam cover for the handle.
Official Notice is given that handles and legs with a foam cover is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for enhanced comfort and grip during use, as well as avoiding damage to surfaces upon which the device is placed.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate foam cover into the invention disclosed by Bauer, so as to provide for enhanced comfort and grip during use, as well as avoiding damage to surfaces upon which the device is placed.
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bauer (3,139,879) which discloses substantially all of the claimed limitations.  
Nevertheless, Bauer fails to specifically recite the claimed material.
The particular material used is simply a matter dependent on availability and cost.  This material is well within the knowledge and ability of one of ordinary skill in the art.  Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention disclosed by Bauer, so as to satisfy considerations of availability and cost.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 24, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762